UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2009 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File No. 0-50090 AMERICAN POST TENSION, INC. (Exact name of registrant as specified in its charter) Delaware13-3926203 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1179 Center Point Drive, Henderson, NV (Address of principal executive offices) Registrant’s telephone number, including area code:(702) 565-7866 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Name of each exchange on which registeredTitle of each class OTC Bulletin Board Common Stock (par value $.0001 per share) Indicate by check mark if the registrant is a well-known seasoned issuer,as defined in Rule 405 of the Securities Act.
